*466OPINION
By THE COURT:
Submitted- on Motion to dismiss the appeal for the reason that the same has not been perfected in accordance with law.
Counsel for Defendant-Appellee has submitted a memorandum in support of the motion. It is obvious that counsel is proceeding as if this is an appeal on law. The ground for the motion is that the Plaintiff-Appellant has not filed assignments of error, briefs, and Bill of Exceptions. This is an appeal on law and fact and on the state of the record the motion should be overruled.
HORNBECK, PJ, MILLER and WISEMAN, JJ, concur.